PD-0752-15
                            CASE   No.   02-14-00426-CR




CHARLES A. GREEN, Petitioner                        §                   IN THE COURT OF


                                                    §                   CRIMINAL APPEALS


THE STATE OF TEXAS, Respondent                      §                   AUSTIN, Ft^XaII'-'^0 IW
                                                                                  COUR"Mr; CRim APPEALS

                                                                                         JUN 18 2011   :
             MOTION   TO    SUSPEND   TEXAS     RULES   APP.    PROC.     9.3


                                                                                  Abe! Acosta, Clerk
To: The Honorable Justices of said Court:



   Comes Now, Charles A. Green, petitioner, pro-se, and files his mofciort-ipeqnaest-
ing the Court of Criminal Appeals to suspend Texas Rules of A3©kiB0a©l? (p8$Ge\!&lrAPPEALS
Rule 9.3 number of copies. He shows the Court the following:                      JUi'si 19 20u

                                          0NE                                   Abel Acosta, Clerk
  Texas Rules of Appellate Procedure 9.3 requires a petitioner to file 11-copies

of his petition for Post Discretionary Review.

                                          TWO


  The petitioner is a incarcerated prisoner, he does not have access to a copy

machine, and request that the Court suspend the rule 9.3 and allow him to file

the original, and a "carbon copy" of his petition for post discretionary review.


                                         PRAYER


  The petitioner Charles A. Green prays that the Honorable Court will grant his
motion, and allow him to submit a Original and one-carbon copy of his petition
for discretionary review.



  June 14, 2015                                            RESPECTFULLY SUBMITTED


                                                                CHARLES A.       GREEN

                                                               #1959504    WYNNE UNIT

                                                                  810     FM 2821

                                                               HUNTSVILLE,       TEXAS.

                                                                                  77349.